


110 HR 1087 IH: Mercury Emissions Reduction

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1087
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to require that mercury
		  emissions from electric utility steam generating units be subject to the MACT
		  standard for hazardous air pollutants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Emissions Reduction
			 Act.
		2.Mercury from electric
			 utility steam generating unitsSection 112(c)(6) of the Clean Air Act (42
			 U.S.C. 7412(c)(6)) is amended by inserting (A) after
			 (6), by striking the last sentence, and by adding the following
			 new subparagraph at the end thereof:
			
				(B)The Administrator shall promulgate
				standards under this section for mercury emissions from electric utility steam
				generating units to take effect one year after the enactment of this
				subparagraph.
				.
		
